DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on July 6, 2021, has been received and entered.  No claims have been newly amended, claims 4-5, 7-15, 24, 25, 29-32, 34-37, 39-58, 60, 61, and 63-72 have been cancelled, and no claims have been newly added.  Claims 1-3, 6, 16-23, 26-28, 33, 38, 59 and 62 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-3, 6, and 16-23, and 26 drawn to a composition for delivery of a biological agent to a ceil, the composition comprising an exosome comprising the biological agent, wherein the biological  agent is not naturally present in the exosome in the reply filed on March 28, 2021 is acknowledged.
Claims 27-28, 33, 38, 59 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-3, 6, and 16-23, and 26 are under consideration.
Priority

Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-3, 6, 16-18, and 26 were rejected in the previous Office Action mailed April 7, 2021 as being anticipated by Batrakova et al (J. Control Release, 2015 Dec. 10, 219; 396-405).  Applicant has filed an Affidavit under 37 CFR 1.130(a) disqualifying Batrakova as prior art as it is disclosed by Applicants within one year of filing the instant Application.  Accordingly the rejection is hereby withdrawn.  The Claims are subject to new grounds of rejection as set forth below.  

Withdrawn Claim Rejections - 35 USC § 103
	Claims 19-21 were rejected in the previous Office Action mailed April 7, under 35 U.S.C. 103 as being unpatentable over Batrakova et al. (J. Control Release, 2015 Dec. 10, 219; 396-405) as applied to claim 1 above, and further in view of Kooijmans et al. (Journal of Controlled Release 224 (2016) 77-85, Available online Jan. 7, 2016).  Applicant has filed an Affidavit under 37 CFR 1.130(a) disqualifying Batrakova as prior art as it is disclosed by Applicants within one year of filing the instant Application.  Accordingly the rejection is hereby withdrawn.  The Claims are subject to new grounds of rejection as set forth below.

	Claims 22-23 were rejected in the previous Office Action mailed April 7, under 35 U.S.C. 103 as being unpatentable over Batrakova et al. (J. Control Release, 2015 Dec. 10, 219; 396-405) as applied to claim 1 above, and further in view of Nakase (Scientific 


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3, 6,16, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (Biotechnology Advances 31 (2013) 543-551).

Regarding claims 1 and 2, Lai discloses a therapeutic agent delivery system comprising exosomes loaded with therapeutic agents for targeted delivery of said drug delivery wherein the exosome is isolated from stem cells (abstract)

Regarding claim 3, Lai additionally discloses wherein exosomes for drug delivery is isolated from dendritic cells (page 547 column 1 paragraph 6).

Regarding claims 6 and 16, Lai discloses wherein the biological agents include RNA, SiRNA, and peptides (page 546 Fig. 2,  and page 547, column 1, paragraphs 2 and 6).

Regarding claim 26, Lai discloses wherein the exosomes are in solution at a physiological pH and salt concentration and their biological activity is preserved (page 545 column 2, paragraph 4). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 17-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (Biotechnology Advances 31 (2013) 543-551) as applied to claim 1 above, and Kooijmans et al. (Journal of Controlled Release 224 (2016) 77-85, Available online Jan. 7, 2016).

	Regarding claims 17-21, Lai et al. remains as applied to claim 1.  While the Lai discloses a drug delivery system comprising exosomes loaded with therapeutic agents, wherein the surface of the exosome can be modified to enhance tissue specific homing (abstract) but Lai fails to disclose that the surface modification of the exosome to enhance tissue specific targeting is a targeting agent.

	However in the same field of endeavor of exosomes for drug delivery (abstract and page 77 column 1), Kooijmans discloses wherein exosomes are modified by  targeting agents is attached by a polymeric linker connected to the lipid group of the exosome (page 80 Fig. 1).

Regarding claim 26, Koojimans discloses wherein the exosomes are delivered in a pharmaceutically acceptable carrier of PBS (page 79 column 2 section 2.11)

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lai et al. and Kooijmans et al. to attach the targeting agent via a polymeric linker as disclosed by Kooijmans, wherein the exosome has surface modification for enhanced tissue specific homing and is a drug delivery system (abstract) as discoed by Lai as a matter of combining prior art elements according to known methods to yield predictable results with a reasonable expectation of success, at the time of filing.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


	Claims 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (Biotechnology Advances 31 (2013) 543-551) as applied to claim 1 above, and further in view of Nakase (Scientific Reports 5:10112; WWW. Nature.com/scientificreports; 1-13; Published May 26, 2015).

	Regarding claims 122-23, Lai et al. remains as applied to claim 1.  While the Lai discloses a drug delivery system comprising exosomes loaded with therapeutic agents, wherein the surface of the exosome can be modified to enhance tissue specific homing (abstract) but Lai fails to disclose wherein the exosome is modified with multiple charges


Regarding claim 26, Nakases discloses wherein the exosomes are in a pharmaceutically acceptable carrier of PBS (page 6 paragraph 3) 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lai et al. and Nakase et al. to modify the exosome with charged lipids as disclosed by Nakase, wherein the exosome is a drug delivery system comprising exosomes with surface modification for enhanced tissue specific homing (abstract) as discoed by Lai as a matter of combining prior art elements according to known methods to yield predictable results with a reasonable expectation of success, at the time of filing.  One of ordinary skill in the art would be motivated to include the charged polymers as the cationic lipids support cellular uptake for improved bioactivity of the active agent found in the exosome (abstract).  One who would have practiced this invention would have had a reasonable expectation of success because Lai had already disclosed a exosome for delivery of a therapeutic agent while Nakase provided guidance with respect to modify the exosome with charged lipids to enhance drug delivery.  It would have only required routine experimentation to modify the composition of Lai to include charged polymers as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Conclusion
No claims are allowed.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617